                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


PHILIP GRIESHABER,                                        CIVIL ACTION
                Plaintiff,

              v.

NANCY A. BERRYHILL,                                       NO. 17-4539
Acting Commissioner of
Social Security,
                    Defendant.


J. CURTIS JOYNER, J.

                                         ORDER

       AND NOW, this 30th day of May, 2019, upon consideration of Plaintiff’s

Request for Review and Defendant’s Response thereto, and after careful review of the Report

and Recommendation of United States Magistrate Judge Marilyn Heffley, IT IS ORDERED that:

   1. The Report and Recommendation is APPROVED and ADOPTED;

   2. The Plaintiff’s Request for Review is GRANTED; and

   3. The matter is REMANDED to the Commissioner for further proceedings consistent with

       the Report and Recommendation.



                                                   BY THE COURT:


                                                   s/ J. Curtis Joyner


                                                   J. CURTIS JOYNER, J.
